NOT FOR PUBLICATION                           FILED
                                                                          NOV 2 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHNATHAN ARTHUR FIELDS,                        No. 19-17490

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02863-GMS

 v.
                                                MEMORANDUM*
JUSTIN MCQUEEN, #8063; Police Officer
at Phoenix Police Department,

                Defendant-Appellee,

and

JUSTIN WECHSLER; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Johnathan Arthur Fields appeals pro se from the district court’s summary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in his 42 U.S.C. § 1983 action alleging federal and state law claims

arising from Fields’s search, arrest, and imprisonment. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Smith v. Almada, 640 F.3d 931, 936 (9th

Cir. 2011). We may affirm on any basis supported by the record. Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment on Fields’s malicious

prosecution claim because Fields failed to overcome the presumption, created by

the prosecutor filing a criminal investigation, that probable cause existed. See

Newman v. County of Orange, 457 F.3d 991, 994-96 (9th Cir. 2006) (plaintiff

bears the burden of rebutting presumption that prosecutor acted with independent

judgment, and “must provide more than an account of the incident in question that

conflicts with the account of the officers involved”); Slade v. City of Phoenix, 541
P.2d 550, 552 (Ariz. 1975) (describing the elements of an Arizona malicious

prosecution claim).

      Summary judgment was proper on Fields’s intentional infliction of

emotional distress claim because Fields failed to raise a genuine dispute of material

fact as to whether defendant McQueen’s conduct was “so outrageous in character

and so extreme in degree, as to go beyond all possible bounds of decency.” Mintz

v. Bell Atl. Sys. Leasing Int’l, Inc., 905 P.2d 559, 563 (Ariz. Ct. App. 1995)

(citation and internal quotation marks omitted).



                                          2                                      19-17490
      Summary judgment was proper on Fields’s false imprisonment claim

because Fields failed to raise a genuine dispute of material fact as to whether there

was no probable cause for his arrest. See Cabrera v. City of Huntington Park, 159
F.3d 374, 380 (9th Cir. 1998) (a plaintiff must show there was no probable cause in

order to prevail on a § 1983 claim for false arrest and imprisonment).

      Fields’s arguments concerning the district court’s dismissal of other claims

and defendants, and denial of leave to amend, are foreclosed by a prior decision of

this court. See Kimball v. Callahan, 590 F.2d 768, 771 (9th Cir. 1979) (“[U]nder

the law of the case doctrine, one panel of an appellate court will not as a general

rule reconsider questions which another panel has decided on a prior appeal in the

same case.” (internal quotation marks omitted)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Fields’s request for appointment of counsel, set forth in his opening brief, is

denied.

      AFFIRMED.




                                          3                                    19-17490